Citation Nr: 1114454	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-05 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to June 17, 2006, for service-connection for diabetes mellitus, type II, secondary to service-connected postoperative residuals of intestinal obstruction of the ileum doe to congenital bands at the iliocecal valves and fecal fistula.  

2.  Entitlement to an effective date prior to June 17, 2006, for service-connection for peripheral vascular disease of the right lower extremity, secondary to service-connected diabetes mellitus, type II.  

3.  Entitlement to an effective date prior to June 17, 2006, for service-connection for peripheral vascular disease of the left lower extremity, secondary to service-connected diabetes mellitus, type II.  

4.  Entitlement to an effective date prior to June 17, 2006, for service-connection for myalgia paresthetica of the right lower extremity, secondary to service-connected postoperative residuals of intestinal obstruction of the ileum doe to congenital bands at the iliocecal valves and fecal fistula.  

5.  Entitlement to an effective date prior to June 17, 2006, for service-connection for myalgia paresthetica of the left lower extremity, secondary to service-connected postoperative residuals of intestinal obstruction of the ileum doe to congenital bands at the iliocecal valves and fecal fistula.  


REPRESENTATION

Appellant represented by:	Jeffrey McGuire, Attorney


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active service from January1961 to January 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service-connection for each of the disabilities herein at issue and assigned effective dates of June 17, 2006, (date of receipt of claim) for each disability. 

In February 2011, the Veteran failed to appear at a scheduled hearing before a Veterans Law Judge sitting at Philadelphia, Pennsylvania.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  

A July 1990 Board decision denied entitlement to a permanent and total disability rating for pension purposes and also denied a compensable rating for service-connected intestinal obstruction of the ileum due to congenital bands at the ileocecal valve and fecal fistula (the Veteran's only service-connected disorder at that time).  In that decision it was noted that the Veteran's service representative had raised an issue of service-connection for pancreatitis as secondary to the service-connected gastrointestinal (GI) disorder and that matter was referred to the RO for disposition.  

However, this claim for service-connection for pancreatitis has never been adjudicated.  Accordingly, as the matter of service-connection for pancreatitis has been raised but not adjudicated by the RO, the Board has no jurisdiction over it and it is referred to the RO for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The May 2007 decision which granted service-connection for diabetes mellitus, type II, did so on the grounds that it was secondary to the service-connected postoperative residuals of intestinal obstruction of the ileum doe to congenital bands at the iliocecal valves and fecal fistula.  That rating decision also granted service-connection for peripheral vascular disease and for myalgia paresthetica of each lower extremity on the basis that each disease was secondary to the service-connected diabetes mellitus, type II.  These grants of service-connection were made effective June 17, 2006 (date of receipt of claim).  

A December 2006 VA examination related a history that the Veteran's diabetes had been diagnosed in 1990.  However, on VA examination in February 2007 it was reported that that his diabetes had been "diagnosed in 2005 or so" although his neurological symptoms in his lower extremities had predated this diagnosis.  

In any event, a July 1990 Board decision noted that the Veteran's service representative had raised an issue of service-connection for pancreatitis as secondary to the service-connected gastrointestinal (GI) disorder and that matter was referred to the RO for disposition.  This matter was raised in the VA Form 1-646, Statement of Accredited Representative, dated in December 1989.  

In this regard, chronic pancreatitis is defined as a form of pancreatitis "marked usually by chronic abdominal pain and by progressive fibrosis and loss of exocrine (steatorrhea) [sic] and endocrine (diabetes mellitus) [sic] function."  DORLAND'S ILLUSTRATED MEDICATION DICTIONARY, 27ed page 1216.  This suggests that pancreatitis may be implicated in the development of diabetes mellitus, type II. 

Because the Veteran's claim for pancreatitis had been pending for decades, any possible grant of service-connection for pancreatitis could have an impact upon the effective dates for the grants of service-connection for the disabilities herein at issue.  So, the Board finds that the claim of service-connection for pancreatitis is inextricably intertwined with the claims for earlier effective dates for service-connection for the disabilities addressed herein.  

For this reason, the Board must defer adjudication of the claims for earlier effective dates for service-connection for the disabilities at issue pending adjudication of the claim for service-connection for pancreatitis. 

Moreover, the Board further notes that effective November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) altered VA's duties to provide notice of how to substantiate a claim and VA's duties to assist in developing a claim.  Here, there has been no compliance with these duties with respect to the claim for service-connection for pancreatitis.  

Accordingly, the case is REMANDED for the following action:

1.  The record should be reviewed and the appropriate steps taken to ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority as to the claim for service connection for pancreatitis.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 7-2004 (July 16, 2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must:  

(a) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; 

(b) inform the claimant about the information and evidence that VA will seek to provide; and 

(c) inform the claimant about the information and evidence the claimant is expected to provide, such as a medical statement from his private physician.  

2.  If appropriate, consideration should be given to affording the Veteran a VA examination for the purpose of determining whether his claimed pancreatitis is related to any inservice gastrointestinal surgery or to his service-connected postoperative residuals of intestinal obstruction of the ileum due to congenital bands at the iliocecal valves and fecal fistula.  

3.  After the above development, if additional medical evidence is obtained, adjudicate the claim of service-connection for pancreatitis.  

The Veteran should be specifically informed that if he wishes to claim an earlier effective date for service-connection for the disabilities herein at issue based upon and potentially earlier grant of service-connection for pancreatitis, and if service-connection for pancreatitis is (1) denied; or (2) if it is granted but has no impact upon the current effective dates assigned for service-connection for the disabilities herein at issue; or (3) is granted and new effective dates are assigned for service-connection for the disabilities herein at issue but not to the satisfaction of the Veteran, he must initiate an appeal.  

If the claim for service-connection for pancreatitis is (1) denied and an appeal is perfected as to that issue; or (2) if it is granted but has no impact upon the current effective dates assigned for service-connection for the disabilities herein at issue; or (3) is granted and new effective dates are assigned for service-connection for the disabilities herein at issue but not to the satisfaction of the Veteran, furnish the Veteran a Supplemental Statement of the Case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

